         Case 1:15-cv-13367-ADB Document 186 Filed 11/23/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES,                      )
            Plaintiff               )
                                    )
v.                                  )
                                    )                Civil Action No. 1:15-CV-13367-ADB
MONICA TOTH,                        )
            Defendant               )
____________________________________)


                  DEFENDANT MONICA TOTH’S NOTICE OF FILING

       Defendant, Monica Toth, hereby gives notice that she intends to file a response to

Plaintiff’s Reply to Response to Motion to Alter Judgment (ECF 181). The Plaintiff’s Reply was

filed in response to this Court’s instructions to further document its request to amend the

judgment (see ECF 180). In Plaintiff’s Reply, corrections were made to its proposed amended

judgment based on new information. Defendant is evaluating the information and has requested

additional information from Plaintiff to address outstanding questions concerning these

corrections. As the permissible time period for responding to the Reply is unclear because of the

nature of the Plaintiff’s filing, and the defendant does not wish to waive her time to respond, she

notifies the Court that she intends to file a response on or before December 7, 2020. The Plaintiff

has no objection to this request.



                                                       Respectfully Submitted,
                                                       MONICA TOTH
                                                       By Her Attorneys,

                                                       /s/ Jennifer McKinnon
                                                       Jennifer McKinnon, BBO No. 657758
                                                       Jeffrey Wiesner, BBO No. 655814
                                                       Wiesner McKinnon LLP


                                                 1
         Case 1:15-cv-13367-ADB Document 186 Filed 11/23/20 Page 2 of 2




                                                      90 Canal Street
                                                      Boston, MA 02114
                                                      Tel.: (617) 303-3940
November 23, 2020                                     Fax: (617) 507-7976
                                                      Email: jwiesner@jwjmlaw.com
                                                      Email: jmckinnon@jwjmlaw.com




                CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.l(a)(2)

 Pursuant to Local Rule 7.l(a)(2), Defendant’s counsel has conferred with Plaintiff's counsel in good
                     faith efforts to resolve or narrow the issues in this motion.

/s/ Jennifer McKinnon
Jennifer McKinnon




                                                  2
